Citation Nr: 1008161	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  04-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes valgoplanus (claimed as a foot disability).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1979 to March 1981.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from September 2003 and 
September 2005 rating decisions by the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the petition to reopen claims seeking service connection for 
bilateral leg and feet disabilities.  In February 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  A May 2007 Board decision denied the Veteran's claims.  
He appealed that decision to the Court.  In a July 2008 
Decision, the Court vacated the May 2007 Board decision, and 
remanded the matter for readjudication consistent with the 
instructions outlined in the June 2008 Joint Motion by the 
parties.  In November 2008 these matters were remanded for 
additional development.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral pes valgoplanus (claimed as a foot 
disability) is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 1993 rating decision denied service 
connection for a bilateral leg disability on the basis that 
there was no medical evidence in the files showing that a 
chronic bilateral leg disability existed and that such 
disability was related to service.
2.  Evidence received since the March 1993 decision does not 
tend to show that the Veteran has a chronic bilateral leg 
disability that is attributed to service, does not relate to 
an unestablished fact necessary to substantiate the claim 
seeking service connection for a bilateral leg disability, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for a bilateral leg 
disability may not be reopened.  38 U.S.C.A. § 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The Court has held that VCAA notice in a claim to reopen must 
include (with some degree of specificity) notice of the basis 
for the prior denial of the claim, notice of the evidence and 
information necessary to reopen the claim, and notice of the 
evidence and information necessary to establish the 
underlying claim of service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Pursuant to the June 2008 Joint Remand and the November 2008 
Board's remand, a letter in December 2008 provided the 
Veteran Kent-compliant notice, including of what was 
necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities in claims 
development.  The letter specifically advised him that to 
reopen the claim he needed to submit new and material 
evidence, and of the bases for the prior denial of the claim.  
Although complete notice of what is needed to reopen the 
claim was not provided before the initial unfavorable 
decision in the matter, essentially complete notice was 
provided after the Board's remand, and the claim to reopen 
was thereafter readjudicated.  See December 2009 supplemental 
statement of the case (SSOC).  Consequently, any earlier 
notice defect is cured, and the Veteran is not prejudiced by 
such defect.   See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).

Given that the claim to reopen is being denied, whether or 
not the Veteran received timely notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.  Regardless, 
such notice was provided in the December 2008 VCAA letter.

Regarding VA's duty to assist, the Veteran was asked (via the 
VCAA letter), to provide additional information in order to 
help substantiate his claim.  He did not respond.  The Court 
has held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Notably, in a claim to reopen, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until the previously denied claim has been 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds 
that VA has met its assistance obligations in this case.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in June 2003), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A March 1993 rating decision denied service connection for 
bilateral leg disability.  The Veteran was notified of the 
decision and of his right to appeal it.  He did not do so, 
and it became final.  38 U.S.C.A. § 7105.  

In June 2003, the Veteran petitioned to reopen the claim 
seeking service connection for his bilateral leg disability.  
A September 2003 rating decision denied the petition to 
reopen and he was notified of the decision and of his right 
to appeal.  

As noted, the decision denying a bilateral leg disability was 
final in March 1993.  Evidence of record at the time of the 
March 1993 rating decision consisted essentially of the 
Veteran's service treatment records, and an illegible medical 
record dated June 23, 1991.  Evidence received since the 
March 1993 rating decision consists essentially of October 
1998 and September 2000 to December 2006 VA treatment 
records, February 2003 medical records from R.S., MD, the 
Veteran's testimony from the February 2007 hearing, and 
statements from the Veteran and his representative.

As the claim was previously denied because a chronic 
bilateral leg disability was not shown nor attributed to 
service, for evidence received to be new and material, it 
must relate to these unestablished facts, i.e., it must show 
a chronic leg disability that is attributed to service. 

The VA treatment records, private medical records, testimony 
and statements submitted are new to the extent that they were 
not previously of record and considered by the RO in March 
1993.  However, they are not material evidence as they do not 
relate to an unestablished fact necessary to substantiate the 
claim.  Most of the records do not pertain to a bilateral leg 
disability; those that do (some records show that the Veteran 
has complained of leg pain), do not show that an underlying 
disability exists or that it is attributed to service.  
Furthermore, they do not include any competent (medical 
opinion) evidence suggesting such.  Records showing treatment 
years after service which do not link the post-service 
disorder to service in any way are not considered new and 
material evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  

As to the Veteran's recent testimony, such evidence cannot 
serve to provide a competent link between the post-service 
medical disability and service.  Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  As such, the appeal as to this issue must be denied.  


ORDER

The appeal to reopen a claim seeking service connection for a 
bilateral leg disability is denied.


REMAND

As noted, this matter was remanded in November 2008 for 
additional development as outlined in the June 2008 Joint 
Motion, to include proper VCAA notice as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006); and, for clarification from 
the Veteran's private podiatrist, Dr. F, regarding his 
February 2006 letter submitted in support of the Veteran's 
bilateral foot claim.

An October 1981 rating decision denied service connection for 
bilateral pes valgoplanus on the basis that such disorder 
pre-existed, and was not aggravated by, the Veteran's 
service.  

A December 2008 letter provided the Veteran the type of 
notice that was required in Kent, therefore satisfying this 
part of the remand instructions.  The letter also asked the 
Veteran to complete and return the attached Authorization and 
Consent to Release Information form (VA Form 21-4142), in 
order for the RO to contact this doctor and to obtain all of 
the associated private treatment records.  The Veteran did 
not respond to the December 2008 letter.

Regarding the February 2006 letter from Dr. F. that was 
submitted in support of his bilateral pes valgoplanus claim:  
Dr. F. indicated that service clearly aggravated his 
bilateral foot condition.  Dr. F. stated that the Veteran 
presented to him in acute foot pain in December 2006.  Based 
on the dates, the Board found the letter "inherently 
incredible".  The Joint Motion found that the Board should 
have considered whether or not the December 2006 date was a 
misprint (i.e. should have stated December 2005 or some other 
year).  The Board cannot guess as to which date was meant.  
Accordingly, the November 2008 Board remand clearly 
instructed that the RO/AMC was to provide Dr. F. the 
opportunity to correct the February 2006 letter and to 
provide a rationale for his opinion as to the service 
aggravation of the Veteran's bilateral foot disability.  
Additionally, all pertinent medical records from this doctor 
since the onset of treatment to the present were to be 
obtained and associated with the claims file.  However, as 
noted, the Veteran did not respond to the December 2008 
letter which asked that he provide the necessary releases for 
any private records in order to contact this doctor for 
pertinent records and any other information about him.  In 
order to ensure that the Veteran is on notice of the 
importance of this information, a further contact is 
necessary.  

Additionally, the Veteran is hereby notified that failure to 
provide the relevant release of information forms will 
prevent the Board from obtaining information that is very 
important to his claim.    

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Court or the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  The 
Board must also ensure compliance with the Court's orders.  

The Board recognizes that this matter was remanded on a prior 
occasion, and sincerely regrets the further delay to this 
issue.  However, as noted above, this matter is before the 
Board on remand by the Court.  Thus, the case is REMANDED for 
the following:

1.	Contact the Veteran for completion of 
Authorization for Consent to Release 
Information forms, VA Forms 21-4142.  
After such authorization has been 
granted by the Veteran, contact the 
Veteran's private treating podiatrist, 
Dr. F., and provide Dr. F. the 
opportunity to correct the February 
2006 letter and to furnish a rationale 
for his opinion as to the service 
aggravation of the Veteran's bilateral 
foot disability.  Additionally, all 
pertinent medical records from this 
doctor since the onset of treatment to 
the present should be requested, 
obtained and associated with the claims 
file. 

2.	Thereafter, undertake any other 
development deemed otherwise necessary, 
to include arranging for an 
examination.

3.	Re-adjudicate the claim.  If it remains 
denied, issue an appropriate SSOC and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.

The purpose of this remand is to comply with the Order of the 
Court endorsing the Joint Motion by the parties.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


